Exhibit 10.1 – 2015 Stock Appreciation Right Agreement

 

GARTNER, INC.

 

2014 LONG-TERM INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT AGREEMENT

 

Grant # SS

 

NOTICE OF GRANT

 

Gartner, Inc. (the “Company”) hereby grants you,                          (the
“Grantee”), a stock appreciation right (the “SAR”) under the Company’s 2014
Long-Term Incentive Plan (the “Plan”), to exercise in exchange for a payment
from the Company pursuant to this SAR. The date of this Agreement is February 9,
2015 (the “Grant Date”). In general, the latest date this SAR will expire is
February 9, 2022 (the “Expiration Date”). However, as provided in Appendix A
(attached hereto), this SAR may expire earlier than the Expiration Date. Subject
to the provisions of Appendix A and of the Plan, the principal features of this
SAR are as follows:

 

Number of Shares to which this SAR pertains:

 

Exercise Price per Share: $77.92

 

Vesting Schedule:

Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
each of the first four anniversaries of the date hereof, or February 9, 2016,
2017, 2018 and 2019, subject to Grantee’s Continued Service through each such
date and except as otherwise provided in Appendix A.

 

Your signature below indicates your agreement and understanding that this SAR is
subject to all of the terms and conditions contained in the Plan and this SAR
Agreement (the “Agreement”), which includes this Notice of Grant and Appendix A.
For example, important additional information on vesting and termination of this
SAR is contained in Paragraphs 3 through 5 of Appendix A, and there is a
non-competition covenant in Paragraph 17. ACCORDINGLY, PLEASE BE SURE TO READ
ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS SAR.

 

GARTNER, INC.   GRANTEE

 

By:      

Eugene A. Hall, CEO    

 



APPENDIX A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

1. Grant of SAR. The Company hereby grants to the Grantee under the Plan, as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a Stock Appreciation
Right (“SAR”) pertaining to all or any part of an aggregate of Shares shown on
the attached Notice of Grant, which SAR entitles the Grantee to exercise the SAR
in exchange for Shares in the amount determined under Paragraph 9 below;
provided, however, that subject to Paragraph 3 below, should Grantee’s Continued
Service end at any time during the calendar year in which the grant was made,
then the number of Shares to which this SAR pertains will be pro-rated to the
number of days in that year in which the Grantee was employed (e.g., for the
avoidance of doubt, the number of Shares will equal the number specified in the
Notice of Grant, multiplied by the number of days from January 1 to the date of
termination, divided by 365).

 

2. Exercise Price. The purchase price per Share for this SAR (the “Exercise
Price”) shall be $77.92, which is the Fair Market Value of a Share on the Grant
Date. When the SAR is exercised, the purchase price will be deemed paid by the
Grantee for the exercised portion of the SAR through the past services rendered
by the Grantee, and will be subject to the appropriate tax withholdings.

 

3. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this SAR will vest in accordance with the vesting schedule set forth
in the Notice of Grant which constitutes part of this Agreement. Shares
scheduled to vest on any date will vest only if the Grantee remains in Continued
Service on such date. Should the Grantee’s Continued Service end at any time
(the “Termination Date”), any unvested portion of this SAR will be immediately
cancelled; provided, however, that if termination of Continued Service results
from the Grantee’s death, Disability or Retirement, then any unvested portion of
this SAR shall vest as follows:

 

(a)If termination of Continued Service is due to the Grantee’s death or
Disability, the unvested portion of this SAR shall vest in full on the
Termination Date;

 

(b)If termination of Continued Service is due to Retirement and the Grantee is
less than age 60, the unvested portion of this SAR that would have vested by its
terms within twelve (12) months from the Termination Date shall vest on the
Termination Date;

 

(c)If termination of Continued Service is due to Retirement and the Grantee is
age 60 on the Termination Date, then the unvested portion of this SAR that would
have vested by its terms within twenty-four (24) months from the Termination
Date shall vest on the Termination Date;

 

(d)If termination of Continued Service is due to Retirement and the Grantee is
age 61 on the Termination Date, then the unvested portion of this SAR that would
have vested by its terms within thirty-six (36) months from the Termination Date
shall vest on the Termination Date; and

 



(e)If termination of Continued Service is due to Retirement and the Grantee is
age 62 or older on the Termination Date, then the entire unvested portion of
this SAR shall vest in full on the Termination Date.

 

The Committee, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the SARs at any time, subject to the
terms of the Plan. If so accelerated, such SARs will be considered as having
vested as of the date specified by the Committee.

 

4. Termination of SAR. In the event of the Grantee’s termination of Continued
Service for any reason other than Retirement, Disability or death, the Grantee
may, within ninety (90) days after the date of such termination of Continued
Service (excluding any period during which Grantee is prohibited from trading
under the Company’s Insider Trading Policy), or prior to the Expiration Date,
whichever shall first occur, exercise any vested but unexercised portion of this
SAR. In the event of the Grantee’s termination of Continued Service due to
Disability or death, the Grantee may, within twelve (12) months after the date
of such termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this SAR. In the event of
the Grantee’s termination of Continued Service due to Retirement, the Grantee
may exercise any vested but unexercised portion of this SAR through the
expiration date.

 

5. Death of Grantee. In the event that the Grantee dies while in the employ of
the Company and/or a parent of the Company or Subsidiary, the administrator or
executor of the Grantee’s estate (or such other person to whom the SAR is
transferred pursuant to the Grantee’s will or in accordance with the laws of
descent and distribution), may exercise any vested but unexercised portion of
the SAR in accordance with Paragraph 4 above. Any such transferee must furnish
the Company (a) written notice of his or her status as a transferee, (b)
evidence satisfactory to the Company to establish the validity of the transfer
of this SAR and compliance with any laws or regulations pertaining to such
transfer, and (c) written acceptance of the terms and conditions of this SAR as
set forth in this Agreement.

 

6. Persons Eligible to Exercise SAR. Except as provided in Paragraph 5 above or
as otherwise determined by the Committee in its discretion, this SAR shall be
exercisable during the Grantee’s lifetime only by the Grantee.

 

7. SAR is Not Transferable. Except as otherwise expressly provided herein, this
SAR and the rights and privileges conferred hereby may not be transferred,
pledged, assigned or otherwise hypothecated in any way (whether by operation of
law or otherwise) and shall not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, pledge, assign, hypothecate or
otherwise dispose of this SAR, or of any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
SAR and the rights and privileges conferred hereby immediately shall become null
and void.

 

8. Exercise of SAR. This SAR may be exercised by the person then entitled to do
so as to any Shares, and such exercise must be in accordance with the Company’s
published exercise procedures, as in effect from time to time, which may require
the Grantee to exercise this SAR through the Company’s designated broker or
administrator. All exercises must be accompanied by payment of the aggregate
exercise price together with all taxes the Company determines are required to be
withheld by reason of the exercise of this SAR or as are otherwise required
under Paragraph 10 below. Exercise forms are available from the Stock Plan
Administration. Payment of the aggregate exercise price must be (i) in cash
(including check, bank draft or money order), or (ii) for “cashless exercises”
during the open trading window, by

 



delivery of such documentation as the Company and any broker of deposit, if
applicable, shall require to effect an exercise of the SAR and delivery to the
Company of the sale or loan proceeds required to pay the exercise price, in each
case plus any applicable withholding taxes.

 

9. Payment of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share over the Exercise Price; times (b) the number of Shares
with respect to which this SAR is exercised, and (ii) dividing the product of
(a) and (b) by the Fair Market Value of a Share. The SAR Amount shall be paid
solely in whole Shares; any fractional amount shall be rounded down to the
nearest whole share. Shares issued pursuant to the exercise of this SAR may be
delivered in book form or listed in street name with a brokerage company of the
Company’s choice. For purposes of this Paragraph 9, Fair Market Value has the
same meaning as in the Plan, or as otherwise determined by the Company or its
delegee.

 

10. Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing parent of the Company or Subsidiary) will withhold a
portion of the Shares otherwise issuable in payment for exercised SARs that have
an aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing parent of the Company or Subsidiary) with respect to
the Shares. No fractional Shares will be withheld or issued pursuant to the
exercise of SARs and the issuance of Shares thereunder. The Company (or the
employing parent of the Company or Subsidiary) may instead, in its discretion,
withhold an amount necessary to pay the applicable taxes from the Grantee’s
paycheck, with no withholding of Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Grantee’s paycheck, as indicated above), no payment will be made to the
Grantee (or his or her estate) for SARs unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Grantee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such SARs. By accepting
this award of SARs, the Grantee expressly consents to the withholding of Shares
and to any cash or Share withholding as provided for in this Paragraph 10. All
income and other taxes related to the SAR award and any Shares delivered in
payment thereof are the sole responsibility of the Grantee. In no event will the
Company reimburse the Grantee for any taxes that may be imposed on the Grantee
as result of Section 409A.

 

11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the SARs upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the exercise of SARs hereunder, this SAR may not be exercised, in
whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

 



12. No Rights of Stockholder. Neither the Grantee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares covered by this SAR.

 

13. Successors and Assigns. The Company may assign any of its rights under the
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. The rights and obligations
of the Grantee under this Agreement may be assigned only with the prior written
consent of the Company.

 

14. No Effect on Employment. The Grantee’s employment with the Company and any
parent of the Company or Subsidiary is on an at-will basis only, subject to the
provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any parent of the Company or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the employing parent of the
Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.

 

15. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary at
the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road, Stamford, CT
06902-7700, or at such other address as the Company may hereafter designate in
writing.

 

16. Maximum Term of SAR. Notwithstanding any other provision of this Agreement,
this SAR is not exercisable after the Expiration Date.

 

17. Non-Competition. The Grantee agrees that, during the Restraint Period, for
any reason, the Grantee will not engage in any Competitive Act within the
Non-Compete Area. For purposes of this Agreement, “Competitive Act”
(independently and collectively) shall mean any direct or indirect instance of
(a) the development, marketing or selling of, or assisting others to develop,
market or sell, research and/or advisory services in the areas of information
technology, supply chain management, and/or digital marketing, regardless of the
manner in which such research and/or advisory services are provided, or (b) the
solicitation, directly or indirectly, of the Company’s clients or known
prospects for the purposes of developing, digital marketing or selling the
products or services referred to in clause (a), by the Grantee (whether as a
consultant, analyst, sales person, independent contractor, agent, independent
business venturer, partner, member, employee or otherwise). “Non-Compete Area”
shall mean any jurisdiction or location in which the Company conducts business
or has clients or prospects, including Europe, North America, the USA, the
United Kingdom, Australia, Asia, Asia-Pacific & Japan, Middle East, Central and
South America, or Africa. “Restraint Period” shall mean the period of three (3)
years following the last date on which any SARs vest. During the Restraint
Period, the Grantee will notify (in writing and not less than 72 hours in
advance) the Company’s General Counsel if he or she intends to become an
employee or other service provider of any entity other than the Company (for
example, but not by way of limitation, as an employee, consultant, analyst,
sales person, independent contractor, agent, independent business venturer,
partner or member). The Grantee agrees that the restrictions in this Paragraph
17 will apply as if they consisted of several separate, independent and
cumulative covenants and restraints. Employee further agrees that if any
separate covenant and restraint described in this Paragraph 17 is unenforceable,
illegal or void, that covenant and restraint is severed and the other covenants
and restraints remain in full

 



force and effect. It will not be a violation of this Agreement for the Grantee
to take an accounting and finance position with an entity that derives a portion
(but less than a majority) of its revenues from Competitive Acts, provided that
the Grantee does not engage in sales, marketing, development, operational or
strategic activities related to such Competitive Acts and or the portion of the
New Entity related thereto. It also will not be a violation of this Agreement
for the Grantee to take a senior executive position with an entity (the “New
Entity”) so long the New Entity itself does not engage in any Competitive Act,
it being understood that affiliated corporations of the New Entity may engage in
Competitive Acts but only if both the group of affiliated entities that includes
the New Entity derives less than a majority of its revenues from Competitive
Acts and the Grantee does not engage in any sales, marketing, development,
operational or strategic activities related to such Competitive Acts.
Notwithstanding the foregoing, during the final eighteen (18) months of the
Restraint Period, only the following entities and their successors will be
deemed to be engaged in Competitive Acts: Forrester, CEB Towergroup, IDG
(inclusive of IDC), Informa (inclusive of Ovum and Datamonitor), The Advisory
Board Company (ABCO), IHS, Info-Tech Research, ISG (Information Services Group),
The 451 Group (inclusive of Yankee, Uptime Research, etc.), and SCM World
(Supply Chain); provided, however, that the Company may modify the foregoing
list of entities considered to be engaging in Competitive Acts at any time upon
at least thirty (30) days’ written notice to the Grantee.

 

Grantee acknowledges that the time, geographic and scope limitations of his/her
obligations set forth herein are fair and reasonable in all respects, especially
in light of the international scope and nature of the Company’s business, and
that Grantee will not be precluded from gainful employment if he/she is
obligated not to compete with the Company or solicit its customers or others
during the Restraint Period and within the Non-Compete Area as described above.
In the event of Grantee’s breach or violation of the above restrictions, or good
faith allegation by the Company of his/her breach or violation of the above
restrictions, the Restraint Period shall be tolled until such breach or
violation, or dispute related to an allegation by the Company that Grantee has
breached or violated the above restrictions, has been duly cured or resolved, as
applicable. Grantee understands that any breach or threatened breach of the
above restrictions will cause irreparable injury and that money damages will not
provide an adequate remedy therefor and Grantee hereby consents to the issuance
of an injunction without posting of a bond.

 

18. Non-Solicitation and No-Hire. The Grantee agrees that for the duration of
the Restraint Period, the Grantee shall not directly or indirectly solicit,
induce, hire, recruit or encourage any of the Company’s employees, agents or
contractors to leave their employment or engagement with the Company, whether on
the Grantee’s own behalf or on behalf of any other person or entity. General
mass solicitations of employment that are not directed at the Company or any
employee(s) of the Company shall not be prohibited by this Paragraph 18.

 

19. Binding Agreement. Subject to the limitation on the transferability of this
SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

20. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.

 

21. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or

 



more provisions of the Plan, the provisions of the Plan shall govern.
Capitalized terms and phrases used and not defined in this Agreement shall have
the meaning set forth in the Plan.

 

22. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith (including, but not limited to, the determination of whether or not
any SARs have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

23. Electronic Delivery and Acceptance. The Company, in its sole discretion, may
decide to deliver any documents related to Stock Appreciation Rights awarded
under the Plan or future Stock Appreciation Rights that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

24. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

25. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

26. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Grantee, to avoid imposition of any additional tax or income recognition
under Section 409A of the Internal Revenue Code of 1986, as amended, prior to
the actual payment of Shares pursuant to this SAR, provided that such revision
would not materially reduce the economic benefits provided or intended to be
provided under this Agreement.

 

27. Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

28. Defined Terms: Capitalized terms used in this Agreement without definition
will have the meanings provided for in the Plan. When used in this Agreement,
the following capitalized terms will have the following meanings:

 



“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91st) consecutive date of any leave of
absence during which your employment relationship is deemed to continue and will
not recommence until such date, if any, upon which you resume service with the
Company, its parent, Subsidiary or successor. If you resume such service in
accordance with the terms of the Company’s military leave policy, upon
resumption of service you will be given vesting credit for the full duration of
your leave of absence. Continuous employment will be deemed interrupted and
terminated for an Employee if the Grantee’s weekly work hours change from full
time to part time. Part-time status for the purpose of vesting continuation will
be determined in accordance with policies adopted by the Company from time to
time, which policies, if any, shall supersede the determination of part-time
status set forth in the Company’s posted “employee status definitions”.

 

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

 

“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five (5) years, and (ii) the number of full years in
your age and your number of full years of Continued Service total at least 65.
By way of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six (6) years of
Continued Service, your total would be 69 and your termination would be treated
as a Retirement; if your Continued Service had extended for only four (4) years,
your total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five (5) years of Continued Service.

 

Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Agreement, which includes the Notice of Grant. Your acceptance of this
grant indicates your agreement and understanding that this grant is subject to
all of the terms and conditions contained in the Plan and this Award Agreement,
which includes the Notice of Grant and this Agreement.

 

In addition, by your acceptance of this Stock Appreciation Right grant and in
consideration of such grant, you hereby ratify and reaffirm the “Agreement
Regarding Certain Conditions of Employment” (the “Gartner Agreement”) previously
entered into between you and the Company, including but not limited to the
confidentiality and post-employment restrictions on competition set forth
therein, and/or you hereby agree to comply with all of the terms and conditions
of the Gartner Agreement, which is posted on the Global “Forms and Policies”
section of Gartner At Work, and is incorporated herein by this reference.

 